Citation Nr: 1510654	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits due and payable to the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Robert N. Nye III, attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1941 to January 1945, including a period as a prisoner-of-war (POW).  The Veteran subsequently served on active duty in the United States Air Force from March 1948 to November 1963.  He died in March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative denial by the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania (VAROIC).  Jurisdiction of this appeal subsequently was transferred to the RO in Roanoke, Virginia. 

In November 2009, the Veteran's surviving spouse submitted a claim for death pension benefits, to include aid and attendance.  After determining that the Veteran, a former POW, had died of coronary disease, the VAROIC granted service connection for the cause of the Veteran's death in a rating decision issued in June 2010; the assigned effective date for the grant was November 3, 2008.  The VAROIC also granted aid and attendance benefits for the Veteran's surviving spouse, effective from November 3, 2009 (the date of the claim).  The Veteran's surviving spouse then died in July 2010.  The appellant is the adult son of the Veteran. 

The following determination is based on review of the Veteran's paper claims file in addition to the Virtual VA "eFolder" for the Veteran.  The Board observes that currently there are no documents located in the Veterans Benefit Management System (VBMS) electronic file for the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, service connection for the cause of the Veteran's death (with an effective date of November 2008) and aid and attendance benefits for the Veteran's surviving spouse (with an effective date of November 2009) were granted in a rating decision issued by the VAROIC in June 2010.  However, the Veteran's surviving spouse passed away a week later and before payment of the monies due.

The appellant seeks accrued benefits on the basis that he is entitled to the accrued benefits as reimbursement for the last expenses of the Veteran's surviving spouse (his mother).  Here the evidence does not in any way suggest that the appellant has qualified at any time during this appeal as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2).  As a result, he may recover only so much of the accrued benefits as may be necessary to reimburse him for expenses he personally incurred in connection with his mother's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

The United States Court of Appeals for Veterans Claims (Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.  In this case, the appellant has submitted copies of cancelled checks written by him to the nursing homes where his mother resided between 2008 and 2010.  

Review of the February 2013 Statement of the Case (SOC) reveals that the appellant's claim was denied on the basis that the expenses paid to the nursing homes were not considered to be the expenses of the last illness of the Veteran's surviving spouse.  While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedure Manual.  

Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15.b, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  Here, the appellant's mother was granted aid and attendance benefits as of November 2009, and it appears that she required the regular and daily attendance of another person for some time prior to that.

However, the appellant has not been provided with any notice in accordance with VA's duties to notify and assist with respect to the criteria necessary to substantiate his claim of entitlement to accrued benefits on the basis of reimbursement of expenses paid for the last sickness of the Veteran's surviving spouse.  Accordingly, a remand is necessary to provide the appellant with the relevant notice as well as to allow him the opportunity to submit medical documentation relating to his mother's last sickness.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  In particular, appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the last sickness and burial of the Veteran's surviving spouse is to be provided to the appellant. 

Such notice must specifically apprise the appellant of the evidence and information necessary to substantiate his claim, to include documentation of his mother's last sickness by way of a death certificate and/or terminal medical records and documentation of the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) he paid for his mother's last sickness and burial not already of record.

2.  After the appellant has submitted all requested evidence, to include documentation of his mother's last sickness by way of a death certificate and/or terminal medical records and documentation of the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) he paid for his mother's last sickness and burial not already of record, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

3.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

